UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                  _____________

                                       No. 11-1205
                                      _____________

                            UNITED STATES OF AMERICA

                                             v.

                                   CREMNE BRANCH,

                                                 Appellant
                                      _____________

                    On Appeal from the United States District Court
                          for the Middle District of Pennsylvania
                                  (No. 1-05-cr-00146-001)
                    District Judge: Honorable Christopher C. Connor

                    Submitted Pursuant to Third Circuit L.A.R. 34.1(a)
                                  September 11, 2012
                                    ____________

              Before: SMITH, CHAGARES, and GARTH, Circuit Judges.

                               (Filed: December 10, 2012)
                                       ___________

                                   JUDGMENT ORDER
                                      ____________

       The defendant Branche having appealed from the denial of his motion to vacate,

set aside, or correct his sentence pursuant to 28 U.S.C. § 2255 and from the denial of a

certificate of appealability by the District Court, it is on this 10th day of December, 2012

ordered and adjudged that the judgment of the District Court entered on December 17,
2010 be and the same is hereby affirmed substantially for the reasons so adequately set

forth in the District Court’s opinion.

                                         BY THE COURT,

                                         Michael A. Chagares
                                         Circuit Judge

Dated: December 10, 2012